Citation Nr: 1732125	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-15 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart condition, including coronary artery disease (CAD), congestive heart failure, cardiomyopathy, and arteriosclerotic heart disease due to exposure to chemicals and smoke from a fire aboard an aircraft carrier.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2012 rating decision by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for ischemic heart disease.  He perfected a timely appeal to that decision.  

On August 24, 2016, the Veteran, his spouse and his daughter appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2016).  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam during the Vietnam era and was not otherwise exposed to an herbicide agent, such as that found in Agent Orange, during service.  

2.  Heart disease, to include CAD, congestive heart failure, cardiomyopathy, and arteriosclerotic heart disease, did not manifest until many years after service discharge and was not caused by service, including in-service exposure to chemicals and smoke from a fire aboard an aircraft carrier.  



CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include CAD, congestive heart failure, cardiomyopathy, and arteriosclerotic heart disease, due to exposure to chemicals and smoke from a fire aboard an aircraft carrier, have not all been met.  38 U.S.C.A. §§ 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

I.  Laws and Regulations.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In addition, for certain chronic diseases, such as heart disease, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 U.S.C.A. § 1116 (a)(2) and 38 C.F.R. §§ 3.307, 3.309, Veterans who served in Vietnam are generally presumed to have been exposed to certain herbicide agents, to include that found in Agent Orange, and in turn service connection may be presumed for certain diseases.  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309 (e).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See id.  Note 2.  

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (February 4, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals in general.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.  

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  



III.  Factual Background and Analysis.

In this case, the Veteran maintains that he has had a heart condition since service.  He further maintains that his heart condition developed as a result of exposure to smoke from the fire aboard the USS Oriskany.  The Veteran indicated that he was in the fire room when the motor started smoking.  The Veteran related that he suffered long term exposure to excessive heat, asbestos and carbon dust plus the toxins in the fire.  

The record reflects that the Veteran served on active duty from September 1962 to November 1966.  His DD Form 214 indicates that his military occupational specialty (MOS) was boiler technician.  The military personnel records show that the Veteran served aboard the USS Oriskany from January 1963 to November 1966.  In addition, the Joints Services Records Research Center (JSSRC) verified that, on October 27, 1966, the USS Oriskany was on station when a magnesium parachute flare exploded in the forward flare locker of Hanger Bay 1 beneath the carrier's flight deck, igniting a fire on the starboard side of the ship's forward Hanger Bay which burned through five decks.  

The service treatment records (STRs), including the September 1962 enlistment examination as well as the November 1966 separation examination, do not mention any complaints or findings regarding a heart condition.  

Post service treatment records show that the Veteran initially received treatment for a heart condition in 2008.  Among the records is a discharge summary from Cookeville Regional medical Center, dated in August 2008, indicating that the Veteran, who had had no prior history of coronary artery disease or myocardial infarction, began experiencing substernal chest discomfort about a month ago that resolved spontaneously in about 15 minutes.  It was noted that the symptoms recurred, prompting the Veteran to seek medical attention at the medical center.  He was evaluated and underwent an urgent cardiac catheterization which revealed severe three vessel coronary artery disease with occlusion of the left anterior descending coronary artery.  He was also noted to have an ejection fraction of 30 percent with anterolateral and apical akinesis.  On August 20, 2008, the Veteran underwent coronary artery bypass graft.

In a Disability Benefits Questionnaire (DBQ) for evaluation of ischemic heart disease, dated in December 2012, the examiner noted that the Veteran's current diagnoses pertaining to IHD were atherosclerotic native CAD and ischemic cardiomyopathy; he noted that these diagnoses were made in September 2008.  The DBQ also noted that there was evidence of cardiac hypertrophy, diagnosed by EKG on February 24, 2012, and Echocardiogram on December 11, 2012.  

Of record is a treatment note, dated January 24, 2014, wherein it was noted that the Veteran was seen in a clinic at Tennessee Heart, PLLC, for follow-up of his heart condition.  It was also noted that the Veteran's family history was significant for coronary artery disease.  It was further noted that the Veteran was currently smoking 1 pack per day and had such a history for the past 50 years.  Following a physical examination, the assessment was cardiomyopathy, ischemic; congestive heart failure, chronic; arteriosclerotic heart disease-Native vessel; and hypertension, benign.  

A DBQ completed in March 2014 confirmed the Veteran's current diagnoses of cardiomyopathy, congestive heart failure, hypertensive heart disease, and arteriosclerotic heart disease.  The examiner noted that the Veteran underwent a CABG in 2008, and a cardiac pacemaker was implanted in January 2013.  

At his personal hearing in August 2016, the Veteran asserted, in pertinent part, that he developed coronary artery disease as a result of exposure to smoke from the fire aboard the USS Oriskany.  The Veteran reported that he started having problems with his heart in 2008, at which time he had heart surgery and the doctors indicated that he suffered from several different heart conditions.  The Veteran cited a report from Dr. Little who states that the exposure to toxic smoke, including the smoke and lead paint and asbestos, was the cause of his conditions.  

Submitted at the hearing was a medical statement from the Veteran's treating physician, Dr. Thomas Little, dated May 20, 2016, wherein he stated that the Veteran served in the Navy and spent six hours fighting a fire on a ship; a fire which was ignited by a magnesium flare, which exploded setting off ammunition on the ship.  Dr. Little further noted that the Veteran spent six hours exposed to toxic smoke including smoke from lead paint and asbestos.  Dr. Little reported that the Veteran currently suffers from severe end-stage heart disease.  

In December 2016, the Board requested a VHA opinion from a cardiologist on whether the Veteran's heart condition, to include CAD, congestive heart failure, cardiomyopathy and arteriosclerotic heart disease, was due to exposure to chemicals and smoke from the fire aboard the aircraft carrier.  In March 2017, a cardiologist opined that it is less likely as not that any currently diagnosed heart disease is related to the Veteran's military service, to include specifically to his exposure to smoke or other chemicals as a result of a fire aboard the USS Oriskany in October 1966 and asbestos in his job as a boiler technician.  The examiner explained that the onset of the Veteran's coronary artery disease occurred several decades after his exposures (asbestos, ship fire, and other chemical exposures) during service.  These exposures do not clinically correlate as causing or aggravating the Veteran's cardiac conditions.  

The examiner stated that there are not studies so far which clearly demonstrates a causal relationship specifically between asbestos/other chemical exposure and coronary artery disease while accounting for common well established risk factors.  He noted that well established risk factors for cardiovascular disease include: increasing age, male gender, heredity, diabetes mellitus, hypertension, dyslipidemia, cigarette smoking, diet, exercise, alcohol intake, and obesity.  It is well documented the Veteran has many of the usual risk factors for cardiovascular disease.  

The examiner explained that the weight of the medical evidence shows that the onset of the Veteran's coronary artery disease and subsequent cardiac diagnoses/progression are not unexpected and clinically correlate as due to or a result of the Veteran's well established risk factors.  Expected long term sequelae of a chemical exposure/smoke inhalation injury are respiratory in nature.  While most smoke inhalation patients do not suffer long term respiratory impairment, it can be seen in those that have had severe injuries.  Specifically, the examiner explained that any magnesium exposure from the fire/explosion would have been excreted from the Veteran's body within a day of the fire, and any cardiac damage specifically due to the fire/exposure would have been seen within this time period.  He further explained that there is no objective evidence that the Veteran suffers or suffered from hemosiderosis due to the iron contained in the smoke.  There is no evidence that the Veteran suffered from acute or chronic lead poisoning.  In general, smoke from these types of fire contains many inhalation carcinogens.  Therefore, the most likely long term long term sequelae is cancer; most likely involving the lung.  There is no objective evidence in the service treatment records that demonstrate that the Veteran was severely injured due to smoke inhalation/chemical exposure during the service.  Furthermore, coronary artery disease and its progression are not an expected long term sequelae of this type of injury or exposure.  Finally, the examiner explained that the coronary artery disease that this Veteran is suffering from is easily explained by his genetic predisposition aggravated by the known documented risk factors that he exposed himself to for the majority of his life.  

Analysis.

After careful review of the evidentiary record, the Board finds that the evidence is against a finding that the Veteran's currently diagnosed heart condition is related to military service.  

The STR's and post service medical records are evidence against onset of heart disease at any time during service or within several decades of service.  The presumptive provisions for chronic diseases do not apply.  Similarly, the evidence is against a finding of exposure to herbicide agents so the presumptive provisions for such exposure do not apply.  

In addition, there is no competent medical evidence of record, during service or post-service, establishing any connection between the Veteran's heart disease, diagnosed as CAD, cardiomyopathy, congestive heart failure, and ASHD, and exposure to chemicals and smoke or any other event or condition of his service.  While the Veteran's private physician, Dr. Little suggested that the Veteran's exposure to smoke including smoke from lead paint and asbestos may be the cause of his end-stage heart disease, the Board finds that this opinion is too general and speculative in nature and cannot provide a basis for service connection.   See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  In this instance, there was no rationale provided by Dr. Little and no indication as to the basis of his opinion, including his degree of knowledge as to disabilities related to herbicide exposure or any research he may have conducted on the topic.  

On the contrary, in March 2017, following a review of the Veteran's claims folder, including the opinion offered by Dr. Little, a cardiology specialist concluded that it is less likely as not that any currently diagnosed heart disease is related to the Veteran's military service, to include specifically to his exposure to smoke or other chemicals as a result of a fire aboard the USS Oriskany in October 1966 and asbestos in his job as a boiler technician.  The cardiologist provided a detailed and logical explanation to support his opinion.  

Finally, while the Veteran has expressed his belief that his current heart condition is to his exposure to toxic chemicals in service, such assertions do not provide competent evidence to support his claim.  It is well known that the question of whether exposure to a given environmental hazard causes a disease is the topic of years of extensive research by medical professionals and other scientists.  The answers to such complex questions do not lie within the realm of knowledge of a non-expert (layperson).  The Veteran has not demonstrated medical or scientific expertise.  His opinion as to what caused his heart disease, under the facts of this case, is not competent evidence.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Under these circumstances, the Board must conclude that the record does not support a finding that a heart condition, including CAD, congestive heart failure, cardiomyopathy, and arteriosclerotic heart disease, had its onset in service or within the first post-service year, or is otherwise related to service.  As such, the claim for service connection for a heart condition, to include CAD, congestive heart failure, cardiomyopathy, and arteriosclerotic heart disease, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for a heart condition, to include CAD, congestive heart failure, cardiomyopathy, and arteriosclerotic heart disease, due to exposure to chemicals and smoke from a fire aboard an aircraft carrier, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


